Citation Nr: 1530080	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-21 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether or not the Appellant is eligible to be a substitute appellant for the Veteran's appeal pending at the time of his death.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION


The Veteran had active duty service from January 1971 to September 1971.  The Veteran died in March 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  That decision denied the Veteran's claims for service connection for hepatitis C and rheumatoid arthritis.  

Following the Veteran's death, in March 2012, the Veteran's daughter filed a request to be substituted as the appellant for purposes of processing these appeals and a request for burial benefits.  The Appellant was granted burial benefits in October 2014, and the Appellant did not appeal that decision, thus that issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.








REMAND

In order to be eligible to be a substitute appellant with respect to any of the benefits sought, the Appellant in this case must be the child of the Veteran, as defined by VA regulation.  See 38 U.S.C.A. § 1310(a).  In the context of being a substitute appellant, in order to be considered a "child", a person must be unmarried and must be under the age of eighteen years; or, before attaining the age of eighteen years, became permanently incapable of self-support; or, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2).  

Although the RO sent the Appellant a letter in August 2014 informing her that her substitution appeal was being placed on the docket for the Board's consideration and another letter in June 2015 informing her she met the basic eligibility requirements for substitution as the surviving daughter of the Veteran, there is no evidence in the file indicating that the Appellant is unmarried and either under 18 years of age, or between 18 and 23 and pursuing a course of instruction at an approved educational institution, or over 18 years of age, but became permanently incapable of self-support prior to attaining 18 years of age.

Therefore, these matters must be remanded to allow the Appellant the opportunity to submit documentation that she meets the criteria to be classified as a "child" for purposes of being a substitute appellant and pursuing the claims pending at the time of the Veteran's death.  

Because the issues of service connection rely on a determination regarding the Appellant's eligibility to be a substitute claimant, these matters cannot be considered until eligibility is determined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Invite the Appellant to provide documentation that she is the Veteran's daughter and a "child" (as defined by applicable VA regulations) in order to qualify as a substitute appellant.

2.  Then, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


